Citation Nr: 1602603	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  12-13 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected left inguinal hernia.

3.  Entitlement to service connection for a left testicle condition, to include as secondary to service-connected left inguinal hernia.

4.  Entitlement to service connection for depression and anxiety, to include as secondary to erectile dysfunction.

5.  Entitlement to service connection for hydrocele, to include as secondary to service-connected left inguinal hernia.

6.  Entitlement to service connection for urinary tract infections/cystitis, to include as secondary to service-connected left inguinal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal of May 2010 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a September 2015 Travel Board hearing.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for erectile dysfunction, a left testicle condition, and depression/anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's currently diagnosed bilateral hearing loss disability is etiologically related to a disease, injury, or event in service.

2.  At the Veteran's September 2015 Travel Board hearing he indicated that he wished to withdraw his appeal with respect to entitlement to service connection for hydrocele.  In addition, the Veteran submitted a September 23, 2015 written and signed statement confirming his desire to withdraw his appeal with respect to service connection for hydrocele.

3.  At the Veteran's September 2015 Travel Board hearing he indicated that he wished to withdraw his appeal with respect to entitlement to service connection for urinary tract infections/cystitis.  In addition, the Veteran submitted a September 23, 2015 written and signed statement confirming his desire to withdraw his appeal with respect to service connection for urinary tract infections/cystitis.


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for withdrawal of an appeal for entitlement to service connection for  hydrocele by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal for entitlement to service connection for  urinary tract infections/cystitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a February 2010 letter of the evidence and information necessary to substantiate his service connection claim for a bilateral hearing loss disability and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the July 2010 rating decision now on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private records, and VA treatment records with the file.  The Board notes that the Veteran identified private audiological treatment records approximately two years after separation from service that have not been associated with the file.  However, the Veteran stated that he was unsure of how to obtain them and that he did not believe they were available anymore.  With the exception of these records, the record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA audiological examination in April 2010, with an addendum opinion provided in May 2010.  The Veteran has not argued, and the record does not reflect, that the examination when viewed in concert with the addendum opinion is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provided a well-reasoned and adequately supported opinion. 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to service connection for his claimed conditions.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II. Service Connection Bilateral Hearing Loss

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's VA audiological examination confirms the presence of a hearing loss disability pursuant to 38 C.F.R. § 3.385.  As a result, Shedden requirement (1) is met.

The Veteran contends that he was exposed to hazardous noise in service, specifically due to his MOS as a military policeman.  The Board finds that the circumstances of the Veteran's service are consistent with exposure to in-service acoustic trauma, and as a result Shedden requirement (2) is conceded.

The Veteran underwent audiometric testing at his entrance examination and separation examination.  In addition, the Veteran's service treatment records contain an undated audiogram.  The audiogram is difficult to discern, but there is no indication that it documents a bilateral hearing loss disability consistent with 38 C.F.R. § 3.385. 

The Veteran's service enlistment examination in July 1968 contains the following pure tone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
10
N/A
10
LEFT
5
15
25
N/A
30
The Veteran's service separation examination in July 1970 contains the following pure tone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
+10
0
5
N/A
10
LEFT
5
5
0
N/A
0

It appears that speech recognition testing was not performed at either examination. The remainder of his service treatment records do not show any complaints, treatment, or diagnosis of hearing loss.  There is no documentation of any ear trouble upon separation. 

The Board does note that in a July 2010 Notice of Disagreement, the Veteran alleged that he was not given a complete hearing test upon separation from service, however, the record indicates otherwise.

The first objective evidence of a hearing loss disability under the criteria contained in 38 C.F.R. § 3.385  is a December 2009 audio consult.  A hearing loss disability was confirmed at the Veteran's April 2010 VA examination.  In a May 2010 addendum opinion after reviewing the Veteran's claims file, the examiner concluded that the Veteran's bilateral hearing loss disability is less likely than not related to his military service.  The examiner's rationale for this conclusion was (1) the Veteran's hearing was normal upon separation; and (2) the Institute of Medicine issued a 2005 study on Military and Noise Exposure stated that there was no scientific evidence to support delayed onset of noise induced hearing loss.  The examiner acknowledged and considered that in-service acoustic trauma has been conceded. 

There are no private or VA treatment records showing treatment for hearing problems before December 2009, approximately 39 years after separation from service, nor have any clinicians attributed the Veteran's claimed hearing loss to his military noise exposure. 

The available medical evidence does not establish a connection between the Veteran's bilateral hearing loss disability and the Veteran's active military service. The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].

The favorable evidence of a link between in-service noise exposure and current hearing loss disability consists solely of the current assertions of the Veteran and his wife.  In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty hearing), has presented no probative clinical evidence of a nexus between either his current bilateral hearing loss disability and his military service.  The Veteran's wife is also competent to report her experience from interactions with the Veteran.  However, the Board finds that the Veteran and his wife as lay people are not competent to associate any of his claimed symptoms to acoustic trauma during service.  That is, the Veteran and his wife are not competent to opine on matters such as the etiology of his current bilateral hearing loss disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran, his wife, or any other lay person.  In the absence of evidence indicating that the Veteran or his wife have the medical training to render medical opinions, the Board must find their contention with regard to a medical nexus between his bilateral hearing loss disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and his wife in support of his own bilateral hearing loss claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a bilateral hearing loss disability continually since service.  However, the first post-service evidence of complaint, or treatment for, a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 is in 2009, approximately 39 years after the Veteran left service.

While the Veteran is competent to report difficulty hearing over the years since service, the Board notes that hearing loss was not reported at the time of his service discharge.  The Board finds that his current statements regarding a continuity of a bilateral hearing loss disability since service are not credible.  The lack of complaints or diagnosis of hearing loss disability at service separation followed by decades without complaints of hearing loss contradict any current assertion that his current bilateral hearing loss disability was initially manifested during service and have continued since that service.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356   (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places little probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service. 

In reaching this conclusion, the Board acknowledges the Veteran's report that he was not granted a complete hearing test at discharge, but that is inconsistent with the objective findings on examination which show findings from audiometric testing.  Even if the Veteran's hearing was not actually electronically tested at discharge, there is no evidence from the STRs that the Veteran suffered any kind of a threshold shift during service.  There are no assertions of a temporary loss of or decrease in hearing during service.  Further, the Veteran did not complain of hearing loss at the time of discharge from service. The Board is limited to the evidence before it and, thus, accepts that the evidence does not show that there was hearing loss or a loss of hearing acuity at the time the Veteran separated from service.

Therefore, while there is some favorable evidence, primarily the Veteran's and the 
Veteran's wife's lay statements regarding continuity, the Board has placed greater probative weight on the various VA examination reports, rendered by a medical provider as opposed to a layperson, that do not establish an etiological link between current hearing loss disability and active military service.  The medical opinion outweighs the Veteran's lay contention that he noted a decrease in hearing acuity following exposure to hazardous noise and that such decrease remained chronic and continuous following his service discharge.  In the absence of additional evidence, the probative value of the Veteran's report that he had hearing loss at the end of his service, and chronically thereafter, is less than the probative value of the medical opinions rendered by qualified health care providers. 

The Board appreciates the Veteran's contentions and statements related to his bilateral hearing loss.  However, the grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Although the evidence of record shows a current bilateral hearing loss disability, it does not contain reliable evidence which relates the claimed disability to any injury or disease in service.  As a result, service connection is not warranted.



III.  Service Connection for Hydrocele and Urinary Tract Infections/Cystitis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.
 
At the Veteran's September 2015 Travel Board hearing, the Veteran indicated his desire to withdraw his claims for service connection for hydrocele and urinary tract infections/cystitis.  His intent to withdraw these claims was confirmed in a written and signed September 23, 2015 statement.  Hence, there remains no allegation of errors of fact or law for appellate consideration for either of these issues.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.  

The appeal for entitlement to service connection for hydrocele is dismissed.

The appeal for entitlement to service connection for urinary tract infections/cystitis is dismissed.


REMAND

Service Connection for Erectile Dysfunction

An April 2010 VA examiner's opinion concluded that it was less likely than not that the Veteran's erectile dysfunction is secondary to his left inguinal hernia.  The record does contain a November 2010 Urology Consult note linking the Veteran's erectile dysfunction to his service-connected right testicle condition.  However, no rationale was provided.   As a result, the Board finds that an addendum opinion is necessary in order to address the potential that the Veteran's erectile dysfunction is related to his service-connected right testicle condition.  

Service Connection for Left Testicle Condition

The April 2010 VA examiner concluded that the Veteran's left testicle condition was less likely than not related to his military service or left inguinal hernia, because the left testicle was normal upon examination.  After reviewing the Veteran's lay statements, including his September 2015 testimony, the Board finds that a new examination is necessary in order to determine if the Veteran now has a left testicle condition.  If a left testicle condition is found, an opinion as to whether the condition is secondary to a service-connected condition is necessary.

Service Connection Depression/Anxiety

An April 2010 VA examiner concluded that the Veteran's anxiety and depression is at least as likely as not secondary to his erectile dysfunction.  As the issue of service connection for erectile dysfunction is on remand, the Board finds that the claim is therefore inextricably intertwined with the pending erectile dysfunction service connection claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims being remanded.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the etiology of his erectile dysfunction.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed erectile dysfunction.

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's erectile dysfunction is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's erectile dysfunction was caused by, or is aggravated by any service connected disability, to include the Veteran's service-connected left inguinal hernia, right testicle, or non-service connected left testicle.

If any service-connected disability aggravates (i.e., permanently worsens) erectile dysfunction, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record. The examiner should also directly address the Veteran's lay assertions.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation. "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the etiology of the Veteran's claimed left testicle condition. The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed left testicle condition.

 If possible, the examiner should provide a specific diagnosis for any left testicle disability during the pendency of the appeal.  The examiner should provide a medical opinion on the etiology of any diagnosed left testicle disability.

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed left testicle disability is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed left testicle disability was caused by, or is aggravated by any service connected disability, to include the Veteran's service-connected left inguinal hearing or right testicle.

If any service-connected disability aggravates (i.e., permanently worsens) a left testicle disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record. The examiner should also directly address the Veteran's lay assertions.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

4.  The RO is free to undertake any additional development deemed necessary regarding the Veteran's claims.   the requested records review and opinions are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


